Exhibit 10.1

 

 [logo.jpg]



 

 

May 15, 2013

  

Mr. Parviz Ghaffaripour

14435 Big Basin Way #408

Saratoga, CA 95070

 

 

Dear Parviz,

 

We are pleased to offer you a position with Exar Corporation as Senior Vice
President, Power Management and Connectivity Products, reporting to Louis
DiNardo, President and CEO. Your starting annual salary will be $280,000 paid
bi-weekly in accordance with Exar’s standard payroll practices. You will also be
included in the FY2014 Management Incentive Program at a target bonus of 40% of
your base salary, prorated for your length of service for the fiscal year.

 

You will be granted 200,000 stock options on the first trade date of the month
following your hire date. Stock options vest over a four year period with 25%
vesting one year from the date of the grant and the remaining 75% in equal
monthly installments thereafter. The option price is established as the closing
value of the stock on the date of the grant. You will also be granted 25,000
restricted stock units (RSU’s) which vest 33 1/3% per year over a three year
period, and an additional 25,000 performance restricted stock units (PRSUs),
subject to the achievement of performance criteria and per a vesting schedule to
be approved by the Compensation Committee. All equity awards are subject to the
terms and conditions set forth in the applicable award agreements.

 

In the event there is a Change of Control and your employment is terminated
within the first twenty four (24) months from your hire date due to said Change
of Control either by Exar without Cause or by you for Good Reason, fifty percent
(50%) of the options and restricted stock unit awards granted to you by Exar and
within the context of this offer letter, to the extent then outstanding and
otherwise unvested, will immediately vest; provided, however, that Exar’s
obligation to provide such accelerated vesting shall be contingent upon your
providing to Exar, upon or promptly following your last day of employment with
Exar, a valid, executed general release agreement in a form acceptable to Exar,
and such release agreement not having been revoked by you pursuant to any
revocation rights afforded by applicable law.

 

In addition, in the event the Company initiates a termination of your position
without Cause, you will receive a severance payment equal to six months base
salary as well as six months of company paid COBRA, should you timely elect your
option to continue coverage.

 

As used herein, the term “Cause” means (i) your conviction of any felony or
conviction of any crime involving moral turpitude or dishonesty;
(ii) participation in a fraud or act of dishonesty against Exar; (iii) conduct
by you which, based upon a good faith and reasonable factual investigation and
determination by Exar, demonstrates gross incompetence; or (iv) intentional,
material violation by you of any contract between you and Exar or any statutory
duty of you to Exar that is not corrected within thirty (30) days after written
notice to you thereof. Physical or mental disability shall not constitute
“Cause.”

 

 

[logo2.jpg]

 

 

 
 

--------------------------------------------------------------------------------

 

 

 

 

As used herein, the term “Good Reason” means, without your express written
consent, (i) a material diminution in your authority, duties or responsibilities
or (ii) a material diminution in your base compensation, provided that any such
diminution shall not constitute “Good Reason” unless both (x) you provide
written notice to Exar of the condition claimed to constitute Good Reason within
ninety (90) days of the initial existence of such condition, and (y) Exar fails
to remedy such condition within thirty (30) days of receiving such written
notice thereof; and provided, further, that in all events the termination of
your employment with Exar shall not be treated as a termination for “Good
Reason” unless such termination occurs not more than six (6) months following
the initial existence of the condition claimed to constitute “Good Reason.”

 

Exar Corporation has a very competitive fringe benefit package that includes a
401(k) Plan with Company match and an Employee Stock Purchase Plan. We are
excited to have you join our team and believe that your association with us will
be mutually beneficial.

 

If our offer is acceptable, please sign and date in the space provided below and
return one copy to me via email to diane.hill@exar.com, by 5pm on Wednesday, May
15th, 2013. This offer is contingent upon timely receipt of documentation that
satisfies the requirements of the Immigration Reform and Control Act of 1986.

 

 

Sincerely,   Agreed and Accepted:                        Parviz
Ghaffaripour                                                         Date  
Louis DiNardo        President & CEO                   Start Date          

      

 

 

 

[logo2.jpg]